Exhibit 10.1

Amendment No. 1 to

Executive Change in Control Agreement

This Amendment No. 1 to the Executive Change in Control Agreement (the
“Agreement”), dated as of [                    ] by and between MEDIDATA
SOLUTIONS, INC (the “Company”) and [                    ] (the “Executive”) is
effective as of March 1, 2012 (the “Effective Date”).

WHEREAS, the Company and the Executive have agreed to amend the Agreement to
remove the requirement for the Company to make a possible tax gross-up payment
to reimburse the Executive in the event that excise taxes became payable as a
result of termination payments to the Executive following a change of control;

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

  1. Section 6 of the Agreement entitled “Golden Parachute Excise Tax Gross-Up.
Gross-Up Payments” is hereby deleted in its entirety and replaced with the
following.

6. Tax Adjustment Payment.

6.1. Tax Adjustment Payment. In the event that the Executive becomes entitled to
severance benefits under this Agreement, or under any other agreement with or
plan of the Company (in the aggregate, the “Total Payments”), if all or any part
of the Total Payments will be subject to the tax imposed by Section 4999 of the
Internal Revenue Code (the “Code”) (or any similar tax that may hereafter be
imposed) (the “Excise Tax”), the Total Payments shall be reduced (but not below
zero) such that the value of the Total Payments shall be one dollar ($1) less
than the maximum amount of payments which the Executive may receive without
becoming subject to the tax imposed by Section 4999 of the Code; provided,
however, that the foregoing limitation shall not apply in the event that it is
determined that the Total Payments on an after-tax basis (i.e., after payment of
federal, state, and local income taxes, penalties, interest, and Excise Tax) if
such limitation is not applied would exceed the after-tax benefits to the
Executive if such limitation is applied. The Executive shall bear the expense of
any and all Excise Taxes due on any payments that are deemed to be “excess
parachute payments” under Section 280G of the Code.

6.2. Tax Computation. The determination of whether any of the Total Payments
will be subject to the Excise Tax and the assumptions to be used in arriving at
such determination, shall be made by a nationally recognized certified public
accounting firm that does not serve as an accountant or auditor for any
individual, entity or group effecting the Change in Control as designated by the
Company (the “Accounting Firm”). The Accounting Firm will provide detailed
supporting calculations to the Company and the Executive within fifteen
(15) business days of the receipt of notice from the Executive or the Company
requesting a calculation hereunder. All fees and expenses of the Accounting Firm
will be paid by the Company.

 

1



--------------------------------------------------------------------------------

Except as modified hereby, the Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the authorized representative of the Company and the
Executive have executed this Amendment No. 1 to the Executive Change in Control
Agreement, effective as of the Effective Date.

 

MEDIDATA SOLUTIONS, INC. By:  

 

  [                    ]

 

[EXECUTIVE]

 

2